Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

Terminal Disclaimer
2.	The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,700,162 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Allowable Subject Matter
3.	Claims 1-18 are allowed.

	Allowable Subject Matter
4.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-18 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed capacitor comprising a high work function interface layer formed on the dielectric layer, a top electrode formed on the high work function interface layer, wherein the high work function interface layer includes a germanide having a high electronegativity, and wherein the top electrode is formed of a silicon germanium .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897